Citation Nr: 0306448	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  02-08 835	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to May 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2001 and June 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  


FINDING OF FACT

Lumbosacral strain is productive of characteristic pain on 
motion, with no evidence of muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in a 
standing position. 


CONCLUSION OF LAW

An evaluation in excess of 10 percent for lumbosacral strain 
is not warranted.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
§ 4.71a and Part 4, Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a decision of July 1999, the Board granted service 
connection for chronic lumbar strain.  In that same decision, 
the Board specifically denied entitlement to service 
connection for lumbar spinal stenosis.  

A VA orthopedic examination was performed in November 1999.   
The veteran denied any post service injury to his back; 
however, a review of medical records revealed that, in 1965, 
he was involved in an industrial accident, as a result of 
which he sustained fractures to his lumbar spine when a front 
loader overturned.  Additionally noted was a motor vehicle 
accident in 1992.

When questioned, the veteran complained of constant low back 
pain.  He experienced increased discomfort when erect, and 
when ambulating.  He was able to walk a distance from 100 to 
150 feet, at which point he experienced severe pain in his 
lower back, with a burning sensation radiating down both 
lower extremities.  The examiner noted "well documented" 
evidence of spinal stenosis in the lumbar region, which 
accounted for the veteran's symptom picture.  The veteran 
complained of difficulty sleeping at night, as well as 
stiffness when rising in the morning, or "after any sedentary 
position."  Radiographic studies revealed the presence of 
mild to moderate degenerative changes in the lumbar spine.  
The pertinent diagnoses were chronic lumbosacral strain; and 
spinal stenosis, with associated claudication symptoms, 
unrelated to lumbosacral strain.

In a decision of December 1999, the RO granted service 
connection (and a 10 percent evaluation) for chronic 
lumbosacral strain.  

The veteran's claim for an increased evaluation for service-
connected lumbosacral strain was received in November 2000. 

VA outpatient treatment records covering the period from July 
to November 2000 show treatment during that time for various 
low back problems, and for other unrelated medical problems.

On VA orthopedic examination in November 2000, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  That review disclosed that the veteran had 
undergone multiple evaluations for his low back pathology, 
including an examination by the current examiner in November 
1999, which outlined in some detail the veteran's history 
relative to his low back problems.  At the time of 
examination, the veteran indicated that his back was worse.  
He complained of a constant low backache, which increased 
with weightbearing and ambulation.  He had increasing 
discomfort in the buttocks and lumbosacral area, radiating 
into both legs, somewhat greater on the right than the left, 
when walking from 100 to 150 feet, which was relieved by 
rest.  Once again, there was noted a well-documented history 
of spinal stenosis which accounted for the veteran's 
symptoms.  The veteran complained of a great deal of 
stiffness when rising in the morning, or after any sedentary 
positioning, which necessitated getting out of his vehicle 
every 20 to 25 miles to stretch.  When questioned, the 
veteran stated that he had undergone no surgery.  

On physical examination, the veteran walked with a somewhat 
stiffened gait, but no limp.  The pelvic crests were 
horizontal, and there was some tenderness in the area of the 
lumbosacral articulation.  At the time of examination, the 
veteran could toe and heel stand comfortably.  Range of 
motion measurements showed forward bending from 0 to 
30 degrees, with pain; and from 0 to 30 degrees comfortably, 
and then to 60 degrees with increased pain.  Hyperextension 
was from 0 to 15 degrees with pain at the end point.  Side 
bending to either side was from 0 to 25 degrees with pain at 
the end point.  Rotation bilaterally was from 0 to 
45 degrees, once again, with pain at the end point.  Patellar 
reflexes were 1+ and equal, and ankle jerks were absent 
bilaterally.  Straight leg raising to either side was to 
30 degrees, which produced low back discomfort, and to 
60 degrees, inhibited by lumbosacral strain.  The veteran was 
able to sit on the examining table with his legs extended, 
and was able to reach his mid-shin in that position.  

The clinical assessment was of "no change" in the veteran's 
diagnoses.  Those diagnoses were chronic lumbosacral strain; 
and marked degenerative joint and disc disease with spinal 
stenosis, associated with several previous low back traumas, 
and not associated with lumbosacral strain.

VA outpatient treatment records covering the period from 
January to June 2001 show treatment during that time for the 
veteran's low back problems, as well as for various other 
unrelated medical problems.  A CT scan of the veteran's back 
conducted in early March 2001 was consistent with the 
presence of moderate stenosis of the spine.  

VA outpatient treatment records covering the period from 
August to November 2001 show treatment during that time for 
the veteran's low back problems, and for various other 
unrelated medical disabilities.

Private magnetic resonance imaging of the veteran's 
lumbosacral spine conducted in November 2001 yielded results 
consistent with a mild to moderate spinal stenosis secondary 
to disc bulging in the area of the 2nd and 3rd, and 3rd and 
4th lumbar vertebrae, with moderate disc bulging at the 4th 
and 5th lumbar vertebrae, and moderate canal stenosis at that 
same level.  Additionally noted was the presence of moderate 
lumbar spondylosis, which appeared to be consistent with 
congenital canal narrowing, and a superimposed degenerative 
disc change and disc bulging, with facet joint and 
ligamentous hypertrophy.  

On VA orthopedic examination in May 2002, it was noted that 
the veteran had been seen by the current examiner on a few 
occasions in the recent past for his presenting low back 
problems.  The veteran was last examined in November 2000, 
and his interim history had remained essentially unchanged 
since that time.  He continued to complain of low backache 
and pain, which increased with weightbearing and ambulation.  
There was discomfort in the area of the buttocks, extending 
from the lumbosacral area into both legs, somewhat greater on 
the right than the left.  The veteran described certain 
radicular-type symptoms when walking from 100 to 150 feet.  
According to the veteran, his radicular pain was relieved by 
nonweightbearing."  He was quite stiff in his lower back and 
hips whenever he remained sedentary for more than just a few 
minutes.  Accordingly, he found it necessary to stretch on 
long automobile trips approximately every 20 to 25 miles in 
order to remain limber.  

On physical examination, the veteran walked with a somewhat 
stilted gait, but no limp.  The pelvic crests were 
horizontal.  There was tenderness at the lumbosacral 
articulation, and at the spinous processes of the lumbar 
spine.  Additionally noted was some percussion tenderness 
over the spinous process of the dorsolumbar spine.  Range of 
motion measurements showed forward bending from 0 to 
30 degrees comfortably, and to 50 degrees with increased 
pain.  Hyperextension was from 0 to 15 degrees, with pain at 
the end point.  Side bending to either side was from 0 to 
25 degrees, with a sense of tightness at the end point.  
Rotation bilaterally was from 0 to 40 degrees, once again, 
with a sense of tightness at the end point.  Deep tendon 
reflexes, as previously noted, were +1 patellar, with absent 
ankle jerks bilaterally.  Straight leg raising to either side 
was to 30 degrees, and productive of low back discomfort.  
Once again, the veteran was able to sit on the examining 
table with his legs extended, and to reach the mid-shin area.  
The clinical assessment was chronic low back strain; and 
degenerative joint and disc disease of the lumbar spine, with 
associated spinal stenosis, unrelated to chronic low back 
strain.  

In the opinion of the examiner, any attempt to separate 
symptoms attributable to the veteran's service-connected low 
back strain as opposed to his more significant (nonservice 
connected) joint and disc disease and spinal stenosis was 
like trying to "separate the wheat from the chaff."  
Nonetheless, the veteran's radicular symptoms were totally 
unrelated to his chronic lumbosacral strain.  In like manner, 
the veteran's discomfort with straight leg raising was 
unrelated to his degenerative joint and disc disease.  Pain 
on forward bending could be attributable to either disorder.  
However, since the veteran had been unemployed and relatively 
inactive since the early 1980's, at which time his back 
problem "was adjudicated at 10 percent," it was as likely as 
not that the veteran's chronic strain had not worsened since 
the 1980's, since he had not stretched his back mechanically 
since that time.  The veteran had, however, been involved in 
a motor vehicle accident, results of which had been described 
on previous examinations.

Accordingly, in the opinion of the examiner, the veteran's 
chronic lumbosacral strain had not worsened over the years.  
Rather, his back pain had increased in large measure due to 
degenerative changes and spinal stenosis.  


Analysis

The veteran seeks an increased evaluation for service-
connected lumbosacral strain.  In that regard, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

As noted above, in a decision of July 1999, the Board granted 
service connection for chronic lumbar strain.  That same 
decision, however, specifically denied entitlement to service 
connection for lumbar spinal stenosis.

While on VA orthopedic examination in late November 2000, the 
veteran complained of a constant low backache, with 
accompanying buttock discomfort radiating from the 
lumbosacral area into both of his legs, it was noted at that 
time that the veteran's history contained "well-documented 
evidence" of spinal stenosis accounting for this 
symptomatology.  That examination further revealed the 
presence of tenderness in the area of the lumbosacral 
articulation, in addition to straight leg raising to 
30 degrees, accompanied by low back discomfort, and to 
60 degrees, inhibited by lumbosacral strain.  Nonetheless, 
the veteran was able to sit on the examining table with his 
legs extended, and to reach the area of his mid-shin.  The 
clinical assessment was of chronic lumbosacral strain, and of 
marked degenerative joint and disc disease with spinal 
stenosis, not associated with the veteran's service-connected 
lumbosacral strain.  

The Board observes that, on VA orthopedic examination in May 
2002, the same VA examiner who had conducted the veteran's 
November 2000 examination remarked that his interim history 
remained essentially unchanged.  The veteran described 
discomfort in the area of his buttocks extending from the 
lumbosacral area into both legs, in addition to some 
radicular-type symptoms.  Physical examination showed 
tenderness in the area of the lumbosacral articulation and 
spinous processes of the lumbar spine, as well as percussion 
tenderness over the spinous process of the dorsolumbar spine.  
Straight leg raising was to 30 degrees bilaterally, and 
productive of some low back discomfort.  Once again, the 
veteran was able to sit on the examining table with his legs 
extended, and to reach the mid-shin area.

When asked to distinguish between low back symptomatology 
attributable to the veteran's service-connected low back 
strain, as opposed to his "more significant" (nonservice-
connected) joint/disc disease and spinal stenosis, the 
examiner was unable to do so.  Nonetheless, the examiner was 
of the opinion that the veteran's radicular symptoms were 
totally unrelated to his chronic lumbosacral strain.  
Likewise, the veteran's discomfort on straight leg raising 
was felt to be unrelated to his degenerative joint and disc 
disease.  While pain on forward bending might be attributable 
to either disorder, given the veteran's longstanding 
unemployment, and the lack of mechanical stress on his back, 
it was reasonable to conclude that his chronic low back 
strain had not worsened since the 1980's.  Accordingly, the 
examiner was of the opinion that the veteran's back pain had 
increased in large measure due to his nonservice-connected 
degenerative changes and spinal stenosis, while his chronic 
lumbosacral strain had remained unchanged.  

The Board observes that the 10 percent evaluation currently 
in effect contemplates the presence of slight limitation of 
motion of the lumbar spine, and/or lumbosacral strain 
productive of characteristic pain on motion.  In order to 
warrant a 20 percent evaluation, there would need to be 
demonstrated the presence of moderate limitation of motion of 
the lumbar spine, or, in the alternative, lumbosacral strain 
productive of muscle spasm on extreme forward bending, with a 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a and Part 4, Codes 5292, 5295 
(2002).  

As is clear from the above, the majority of the veteran's 
presenting low back symptomatology is attributable to 
joint/disc disease and/or spinal stenosis, for which service 
connection is not currently in effect.  More to the point, as 
of the time of the aforementioned VA orthopedic examination 
in May 2002, the same examiner who had conducted the 
veteran's previous examinations commented that the veteran's 
chronic lumbosacral strain "had not worsened" over the years.  
Rather, the veteran's back pain had increased in large part 
due to his nonservice-connected degenerative changes and 
spinal stenosis.  At present, it is not shown that, due 
solely to the veteran's service-connected lumbosacral strain, 
he has experienced symptomatology sufficient to warrant the 
assignment of an increased evaluation.  Accordingly, an 
increased rating for service-connected lumbosacral strain 
must be denied.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the obligations 
of the VA with respect to the duty to assist, and the 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, in the case at hand, it is clear that the VA has met 
its duty to assist the veteran in the development of all 
facts pertinent to his claim.  To that end, in correspondence 
of June 2001, the veteran was informed of the VA's 
obligations under the new Act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.  




ORDER

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

